       Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 1 of 19. PageID #: 203




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 BRENDA PARRISH, INDIVIDUALLY              )       CASE NO. 1:19-CV-02995
 AND AS ADMINISTRATRIX OF THE              )
 ESTATE OF KYLE J. PARRISH                 )
 417 Deersville Rd.                        )       JUDGE JAMES S. GWIN
 Uhrichville OH 44683                      )
                                           )
        Plaintiff                          )
                                           )
 vs.                                       )       FIRST AMENDED COMPLAINT
                                           )
 MEDTRONIC USA, INC.                       )
 c/o Corporation Service Company,          )       Type: TORT; PRODUCT LIABILITY;
 Statutory Agent                           )              WRONGFUL DEATH
 50 W. Broad St, Suite 1330                )
 Columbus, OH 43215                        )       JURY DEMAND ENDORSED
                                           )       HEREON
 and                                       )
                                           )
 MEDTRONIC, INC.                           )
 c/o Corporation Service Company,          )
 Statutory Agent                           )
 50 W. Broad St, Suite 1330                )
 Columbus, OH 43215                        )
                                           )
 and                                       )
                                           )
 HEARTWARE INTERNATIONAL INC.              )
 500 Old Connecticut Path                  )
 Framingham, MA 01701                      )
                                           )
                                           )
        Defendants                         )
                                           )


               Now comes the Plaintiff, Brenda Parrish, Individually and as Administratrix

of the Estate of Kyle J. Parrish, by and through undersigned Counsel, and for her

Complaint states the following:



                                               1
     Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 2 of 19. PageID #: 204




1.    This Complaint is to be read as one harmonious document, and each paragraph

      of the Complaint is intended to, and does indeed incorporate the statements

      contained in every other paragraph of the Complaint as if fully rewritten therein.

2.    This case involves a left ventricular assist device, called a HeartWare HVAD,

      which was implanted in Plaintiff’s decedent, Kyle J. Parrish, on or a bout May 5,

      2017, together with its constituent components, specifically including the

      controller unit, batteries, battery charging station, and AC/DC adapter.

      (Collectively “HVAD Device”). The HVAD Device received Premarket Approval

      (“PMA”) from the FDA on November 20, 2012, for use as a “bridge to cardiac

      transplantation” for patients who were awaiting a heart transplant.

3.    The HVAD Device is classified by the FDA as a medical device. It was

      developed, designed, manufactured, marketed, and distributed by Defendant

      HeartWare International, Inc., a wholly-owned subsidiary of Defendant Medtronic

      USA, Inc., itself a wholly-owned subsidiary of Defendant Medtronic, Inc.

4.    The HVAD Device was implanted in Plaintiff’s Decedent, Kyle J. Parrish, as a

      “destination therapy,” meaning that Mr. Parrish was not intended to use the

      HVAD Device as a “bridge” to receiving a cardiac transplant, but would instead

      be reliant on the HVAD Device to supplement his left ventricular function

      indefinitely. Use of the HVAD Device in this manner did not have PMA by the

      FDA until after September 27, 2017. At the time of implantation, use of the HVAD

      Device as a “destination therapy” was an off-label use.

5.    Despite this lack of FDA approval and the FDA's explicit concerns about the

      dangers to patients posed by off-label uses, the HVAD Device was improperly

      promoted by the Defendants to be used off-label as a “destination therapy.”
                                            2
     Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 3 of 19. PageID #: 205




6.    Beginning on or about November 20, 2012, and lasting until September 27, 2017,

      Defendants began a campaign of persuasion through material misrepresentation

      of the safety of using the HVAD Device as a “destination therapy” targeted at

      cardiovascular surgeons implanting HVAD Devices. Plaintiff’s Decedent’s

      cardiovascular surgeon, Dr. Edward Soltesz, who had implanted the HVAD

      Device in the Decedent, was persuaded by Defendants’ consultant "Key Opinion

      Leaders," who were paid physician promoters, to expand their use of the HVAD

      Device for off-label uses including as “destination therapy.”

7.    When the HVAD Device is used off-label, it can cause severe injuries to the

      patient, including death of the patient due to exceeding the known tolerances of

      the HVAD Device resulting in device failure. Specifically, prolonged use of the

      HVAD Device such as what is encountered in “destination therapy” results in

      ingress of water into the HVAD Device, causing corrosion of power connections

      which then results in the HVAD Device losing power. When the HVAD Device

      loses power, the HVAD Device ceases to supplement left ventricular function. In

      a patient with heart failure, such as Plaintiff’s Decedent, Kyle J. Parrish, blood

      would then cease to circulate and the patient would die in mere moments

      following the HVAD Device losing power in this manner.

8.    Notwithstanding overwhelming and substantial evidence (including studies

      sponsored by Defendants) demonstrating these increased risks of off-label use of

      the HVAD Device as “destination therapy,” Defendants recklessly and/or

      intentionally misrepresented, minimized, downplayed, disregarded, and/or

      completely omitted these off-label risks while promoting the HVAD Device to



                                            3
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 4 of 19. PageID #: 206




       cardiovascular surgeons, including Dr. Edward Soltesz, for off-label use as

       “destination therapy.”

9.     Moreover, the actual rate of incidence of serious side effects from off-label use of

       the HVAD Device as “destination therapy” is, in fact, much greater than that

       disclosed by Defendants to Dr. Edward Soltesz and Plaintiff. With respect to the

       off-label use of the HVAD Device as “destination therapy,” Defendants made

       deliberately misleading omissions of material facts when they failed to accurately

       disclose the significant off-label risks of which it knew or should have known.

10.    Because of Defendants’ wrongful conduct in actively and illegally promoting the

       off-label use of the HVAD Device as “destination therapy” and because of

       Defendants’ additional wrongful conduct in minimizing, concealing, and

       downplaying the true risks of these non-FDA-approved, off-label uses of its

       product, Plaintiff’s Decedent, Kyle J. Parrish, elected to underdo surgery to

       implant the HVAD Device as a “destination therapy” and forego lifesaving cardiac

       transplant.

11.    Plaintiff’s Decedent and his physician relied on Defendants’ false and misleading

       statements of material fact including statements and publications by Defendants’

       "opinion leaders" or "thought leaders" and sales representatives. Defenadnts

       orchestrated a marketing campaign from at least November 20, 2012 through

       September 27, 2017 to persuade cardiovascular surgeons, including Dr. Edward

       Soltesz, to use the HVAD Device in dangerous off-label use as “destination

       therapy.” Indeed, absent Defendants’ extensive off-label promotion campaign,

       Dr. Edward Soltesz would never have advised Plaintiff’s Decedent to forego the



                                            4
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 5 of 19. PageID #: 207




       HVAD Device’s implantation as a bridge to cardiac transplantation and thus

       forego life saving cardiac transplantation.

12.    As a result of Plaintiff’s Decedent’s off-label HVAD Device implantation as

       “destination therapy,” Plaintiff suffered the bodily injuries, death and damages

       described herein.

                                      PARTIES


12.    At all times referenced herein, Plaintiff Brenda Parrish, Individually and as

       Administratrix of the Estate of Kyle J. Parrish, was a resident of the City of

       Uhrichsville, County of Tuscarawas, and the State of Ohio.

13.    Plaintiff was appointed Administratrix of the Estate of Kyle J. Parrish, Deceased, by

       the Probate Court of Tuscarawas County, Ohio being Case Number 2018 ES

       59626. The Plaintiff brings this action as personal representative for the exclusive

       benefit of the surviving next of kin of the Decedent, Kyle J. Parrish.

14.    All named Defendants are engaged in the manufacture, marketing, sale and

       distribution of ventricular assist medical devices along with related accessories

       and services to consumers and the public at large through medical services

       providers, healthcare systems, surgical services providers, and/or other entities

       involved in the commercial market of medical devices in the State of Ohio.

15.    All named Defendants are authorized to do business and are doing business in

       the State of Ohio, including Cuyahoga County.

16.    All named Defendants sold, marketed and/or distributed the HVAD Device used

       by Plaintiff Kyle Parrish on or about November 27, 2017.

                                  JURISDICTION AND VENUE

                                              5
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 6 of 19. PageID #: 208




17.    This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

       1332, because there is complete diversity of citizenship between Plaintiff and the

       Defendants, and because Plaintiff alleges an amount in controversy in excess of

       $75,000, exclusive of interest and costs.

18.    The court has personal jurisdiction over Defendants because at all relevant times

       they have engaged in substantial business activities in the State of Ohio. At all

       relevant times the Defendants transacted, solicited, and conducted business in

       Ohio through their employees, agents, and/or sales representatives, and derived

       substantial revenue from such business in Ohio.

19.    Venue is proper in this district pursuant to 28 U.S.C. § 139l(a) because a

       substantial portion of the wrongful acts upon which this lawsuit is based occurred

       in this District. Venue is also proper pursuant to 28 U.S.C. § 139l(c), because

       Defendants are all corporations that have substantial, systematic, and continuous

       contacts in the State of Ohio, and they are all subject to personal jurisdiction in

       this District.

                        COUNT ONE: FRAUDULENT MISREPRESENTATION

20.    At all relevant times, the Defendants negligently manufactured, marketed,

       advertised, promoted, sold and distributed the HVAD Device as a safe and

       effective device to be used for “destination therapy.” Defendants negligently,

       recklessly, and/or intentionally promoted the HVAD Device for off-label use to

       cardiovascular surgeons and heart failure patients, including the Plaintiff’s

       Decedent and his cardiovascular surgeon, Dr. Edward Soltesz, and downplayed

       to Decedent and his cardiovascular surgeon its dangerous effects, including but



                                            6
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 7 of 19. PageID #: 209




       not limited to the downplaying of the dangers of implanting an HVAD Device as

       an off-label “destination therapy” such as that performed on the Plaintiff.

21.    At all relevant times, the Defendants misrepresented the safety of the HVAD

       Device to Plaintiff’s Decedent and his cardiovascular surgeon, Dr. Edward

       Soltesz, and recklessly, willfully, and/or intentionally failed to alert Plaintiff’s

       Decedent and his cardiovascular surgeon, Dr. Edward Soltesz, of the significant

       danger to patients resulting from the off-label use of HVAD Devices as

       “destination therapy.”

22.    Defendants and their agents knew or should have known and/or recklessly

       disregarded the materially incomplete, false, and misleading nature of the

       information that they caused to be disseminated to the Plaintiff’s Decedent and

       his cardiovascular surgeon, Dr. Edward Soltesz, regarding the HVAD Device and

       including Defendants’ surreptitious campaign to promote the product for off-label

       uses (i.e., uses not approved or even evaluated by the FDA). The scheme

       described herein could not have been perpetrated over a substantial period of

       time, as has occurred here, without the knowledge and complicity of personnel at

       the highest level of Defendants’ institutions, including their corporate officers.

23.    At all relevant times, Defendants knew and/or had reason to know that the HVAD

       Device was not safe for off-label use as “destination therapy” because the device

       had never been approved for use as “destination therapy.”

24.    At all relevant times, Defendants knew and/or had reason to know that the HVAD

       Device was not safe for off-label use because it had not been approved for off

       label use; and its safety and efficacy for off-label use was either unknown, or was

       known by Defendants to be unsafe and ineffective.
                                              7
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 8 of 19. PageID #: 210




25.    Defendants’ acts to promote off-label use of the HVAD Device, their knowledge

       of, but failure to disclose, the growing adverse events associated with the

       product, Defendants’ continued payments to certain cardiovascular surgeon

       "opinion leaders" to promote off-label uses, and FDA regulatory action against

       Defendants demonstrate a conscious and reckless disregard for the health and

       safety of heart failure patients such as Plaintiff’s Decedent.

26.    At all relevant times, Defendants knew and/or had reason to know that their

       representations and suggestions to physicians that the HVAD Device was safe

       and effective for off-label use were materially false and misleading and that

       Plaintiff’s Decedent and his cardiovascular surgeon, Dr. Edward Soltesz, would

       rely on such representations.

27.    Defendants knew and/or had reason to know of the likelihood of serious injuries

       caused by the off-label use of the HVAD Device, but they concealed this

       information and did not Plaintiff’s Decedent and his cardiovascular surgeon, Dr.

       Edward Soltesz, preventing Decedent and his physicians from making informed

       choices in selecting cardiac transplant surgery.

28.    The prevailing best scientific and medical knowledge, as discussed supra,

       demonstrated prior to the date of Plaintiff’s Decedent’s injury that off-label use of

       the HVAD Device was likely to cause the Plaintiffs’ injuries as stated herein. This

       prevailing scientific and medical knowledge was known or knowable by

       Defendants for at least a year or more prior to Decedent’s off-label HVAD Device

       surgery.

29.    Defendants had knowledge and information reflecting the true risks and dangers

       to heart failure patients of off-label the HVAD Device, the extent of the off-label
                                             8
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 9 of 19. PageID #: 211




       use, and their reckless promotion of the off-label uses. Despite this knowledge,

       Defendants knowingly and recklessly conducted an egregious off-label promotion

       campaign to the detriment of Plaintiff’s Decedent.

30.    Defendants and their agents encouraged the off-label promotion of the HVAD

       Device described throughout this Complaint, notwithstanding their knowledge of

       the serious adverse events that patients could, and did, suffer, which has

       resulted in the death of patients.

31.    Defendants improperly promoted and marketed the HVAD Device to Plaintiff’s

       Decedent’s implanting surgeon for off-label use as “destination therapy,” and this

       improper promotion and marketing improperly influenced Plaintiff’s Decedent and

       his cardiovascular surgeon, Dr. Edward Soltesz, in their decision to implant the

       HVAD Device in Decedent as “destination therapy.”

32.    Defendants, as herein described, directly and indirectly promoted, trained, and

       encouraged Plaintiff’s Decedent and his cardiovascular surgeon, Dr. Edward

       Soltesz, to implant the HVAD Device as “destination therapy.”

33.    The Defendants recklessly and/or fraudulently promoted and marketed the HVAD

       device to Plaintiff’s Decedent and his cardiovascular surgeon, Dr. Edward

       Soltesz, for use as a “destination therapy.”

34.    At all relevant times, Defendants misrepresented the safety of The HVAD Device

       to physicians and spine patients, including to Plaintiff’s Decedent and his

       cardiovascular surgeon, Dr. Edward Soltesz and recklessly, willfully, or

       intentionally failed to inform Plaintiff and Plaintiff's physicians of the significant

       dangers to patients resulting from the off-label use of The HVAD Device.



                                             9
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 10 of 19. PageID #: 212




35.    Any warnings Defendants may have issued concerning the dangers of off-label

       uses of The HVAD Device or regarding specific risks of those uses were

       insufficient   or   negated    in   light   of   Defendants’   contradictory   prior,

       contemporaneous, and continuing illegal promotional efforts and promotion of

       The HVAD Device for non FDA- approved, off-label use as “destination therapy”

       and contemporaneous efforts to hide or downplay the true risks and dangers of

       the off-label uses of The HVAD Device.

36.    Plaintiff’s Decedent would not have consented to be treated with the off-label use

       of The HVAD Device as “destination therapy” had he known of or been informed

       Defendants or by his cardiovascular surgeon of the true risks of the off-label use

       of the HVAD Device for “destination therapy.”

37.    Plaintiff’s Decedent and his cardiovascular surgeon, Dr. Edward Soltesz, relied

       on Defendants’ misrepresentations regarding the safety and efficacy of the

       HVAD Device in Decedent’s implant surgery. Plaintiff’s Decedent and his

       cardiovascular surgeon, Dr. Edward Soltesz, did not know of the specific risks

       and/or were misled by Defendants, who knew or should have known of the true

       risks but consciously chose not to inform Plaintiff’s Decedent and his

       cardiovascular surgeon, Dr. Edward Soltesz, of those risks and to actively

       misrepresent those risks to the Plaintiff’s Decedent and his cardiovascular

       surgeon, Dr. Edward Soltesz.

38.    Defendants’ off-label promotion and marketing caused Plaintiff’s Decedent and

       his cardiovascular surgeon, Dr. Edward Soltesz to decide to implant The HVAD

       Device in Decedent as “destination therapy.”



                                            10
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 11 of 19. PageID #: 213




39.    Plaintiff’s Decedent and his cardiovascular surgeon, Dr. Edward Soltesz,

       received and relied on Defendants’ improper promotion of the off-label uses, and

       Defendants’ inadequate warnings which hid or downplayed the risks of off-label

       use of The HVAD Device as “destination therapy.” Plaintiff’s Decedent and his

       cardiovascular surgeon, Dr. Edward Soltesz would have elected alternative

       treatment in the absence of Defendants’ false and misleading promotion of the

       off-label use as “destination therapy.”

40.    The above-described conduct violates federal law, specifically 21 C.F.R. § 801.4

       governing appropriate advertising standards for Defendants in their marketing

       and representations made to Plaintiff’s Decedent and his cardiovascular surgeon,

       Dr. Edward Soltesz, regarding the use, and risks of use, of the HVAD Device.

       The above-describe misrepresentations regarding the use of the HVAD Device

       as “destination therapy” are violative of 21 C.F.R. § 801.4 in that this use is not a

       use approved by the PMA received on November 20, 2012.

41.    At all times herein mentioned, each of the Defendants was the agent, servant,

       partner, aider and abettor, co-conspirator and/or joint venture of each of the other

       Defendants named herein and was at all times operating and acting within the

       purpose and scope of said agency, service, partnership, conspiracy and/or joint

       venture and rendered substantial assistance and encouragement to the other

       defendants, knowing that their collective conduct constituted a breach of duty

       owed to the Plaintiff.

42.    At all times herein mentioned, Defendants were fully informed of the actions of

       their agents and employees, and thereafter no officer, director or managing agent

       of Defendants repudiated those actions, which failure to repudiate constituted
                                            11
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 12 of 19. PageID #: 214




       adoption and approval of said actions and all Defendants and each of them,

       thereby ratified these actions.

43.    There exists and, at all times herein mentioned there existed, a unity of interest in

       ownership between certain Defendants and other certain Defendants, such that

       any individuality and separateness between the certain Defendants has ceased

       and these Defendants are the alter-ego of the other certain Defendants and

       exerted control over those Defendants. Adherence to the fiction of the separate

       existence of these certain Defendants as entities distinct from other certain

       Defendants will permit an abuse of the corporate privilege and would sanction a

       fraud and/or would promote injustice.

44.    At all times herein mentioned, the Defendants, and each of them, were engaged

       in the business of, or were successors in interest to, entities engaged in the

       business    of   researching,     designing,   formulating,   compounding,       testing,

       manufacturing, producing, processing, assembling, inspecting, distributing,

       marketing, labeling, promoting, packaging, prescribing, and/or advertising for

       sale, and selling products for use by the Plaintiff’s Decedent and his

       cardiovascular surgeon, Dr. Edward Soltesz. As such, each of the Defendants is

       individually, as well as jointly and severally, liable to Plaintiff for their damages.

45.    The harm which has been caused to Plaintiff resulted from the conduct of one or

       various combinations of the Defendants, and through no fault of the Plaintiff.

       There may be uncertainty as to which one or which combination of Defendants

       caused the harm. Defendants have superior knowledge and information on the

       subject of which one or which combination of the Defendants caused Plaintiff's

       injuries.
                                              12
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 13 of 19. PageID #: 215




46.    Thus, the burden of proof should be upon each Defendant to prove that the

       Defendant has not caused the harms suffered by Plaintiff.

                        COUNT TWO: STRICT PRODUCT LIABILITY

47.    Defendants designed and marketed The HVAD Device for implantation in

       patients with heart failure. The HVAD Device is designed to assist the failing left

       ventricle of the heart to pump blood to the body, thus sustaining the patient’s life

       until a heart transplant can be received.

48.    The current regulatory framework for medical device approval was established in

       the Medical Device Amendments of 1976 ("MDA") to the Federal Food, Drug,

       and Cosmetic Act of 1938 ("FDCA"). The MDA contains a three-class

       classification system for medical devices. Class I devices pose the lowest risk of

       consumers' heath, do not require FDA approval for marketing, and include

       devices such as tongue depressors. Class II devices pose intermediate risk and

       often include special controls including post-market surveillance and guidance

       documents. Finally, Class III devices pose the greatest risk of death or

       complications and include most implantable surgical devices such as cardiac

       pacemakers, coronary artery stents, automated external defibrillators, and

       several types of implantable orthopedic devices for spine and hip surgery. The

       HVAD Device is a Class III device.

49.    Manufacturers such as the Defendants seeking to market Class III devices, such

       as The HVAD Device, are required to submit a Premarket Approval Application

       ("PMA") that must be evaluated and approved by the FDA. The PMA requires the

       manufacturer to demonstrate the product's safety and efficacy to the FDA

       through a process that analyzes clinical and other data, including (1) technical
                                            13
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 14 of 19. PageID #: 216




       data and information on the product, including non-clinical laboratory studies and

       clinical investigations; (2) non-clinical laboratory studies that provide information

       on microbiology, toxicology, immunology, biocompatibility, stress, wear, shelf life,

       and other laboratory or animal tests of the device- all of which must be conducted

       in compliance with federal regulations which set forth, inter alia, criteria for

       researcher qualifications, facility standards and testing procedures; and (3)

       clinical investigations in which study protocols, safety and effectiveness data,

       adverse reactions and complications, device failures and replacements, patient

       information, patient complaints, tabulations of data from all individual subjects,

       results of statistical analyses, and any other information from the clinical

       investigations are provided, including the results of any investigation conducted

       under an Investigational Device Exemption ("IDE").

50.    A PMA requires that all pertinent information about the device be articulated in

       the application and requires the manufacturer to specify that medical device's

       "intended use." The indications for use required on the label are based on the

       nonclinical and clinical studies described in the PMA. Indications for use for a

       device include a general description of the disease or condition the device will

       diagnose, treat, prevent, cure, or mitigate, including a description of the patient

       population for whom the device is intended.

51.    In addition, each PMA submission must include copies of all proposed labeling

       for the device, which must comply with federal requirements. Specifically, the

       label must include the common name of the device, quantity of contents, the

       name and address of the manufacturer, as well as any prescription use

       restrictions, information for use (including indications, effects, routes, methods,
                                            14
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 15 of 19. PageID #: 217




       frequency   and    duration   of   administration,   and   any   relevant   hazards,

       contraindications, side effects, and precautions), instructions for installation and

       operation, and any other information, literature, or advertising that constitutes

       "labeling" under the FDCA. Approval of the product's labeling is conditioned on

       the applicant incorporating any labeling changes exactly as directed by the FDA.

       A copy of the final labeling must be submitted to the FDA before marketing.

52.    Additionally, the HVAD Device must conform to Good Manufacturing Practices

       (“GMP”) as provided in the PMA. The November 20, 2012 PMA specifically

       incorporates the Summary of Safety and Effectiveness Data (“SSED”) for the

       HVAD Device, which states that the HVAD Device must meet the industry

       standards for electrical safety delineated in IEC-60601-1.

53.    Additionally, the industry standards for electrical safety delineated in IEC-60601-

       1 have been specifically recognized by the FDA to apply to all Class III medical

       devices, including the HVAD Device, as of April 4, 2016.

54.    Amongst other guidelines, IEC-60601-1 provides that electrical power supply

       connections in medical devices must be protected from developing a hazardous

       condition due to the ingress of water or other fluids.

55.    A foreseeable risk of harm from failing to meet the above industry standard

       included the sudden loss of power of the HVAD Device, resulting in serious harm

       and/or death to persons such as Plaintiff’s Decedent.

56.    All named Defendants acting by and through their authorized agents, employees

       and servants, were negligent and/or careless in the manufacture of the HVAD

       Device implanted in Plaintiff’s Decedent in that the HVAD Device was not

       sufficiently protected against the ingress of water into the electrical power supply
                                            15
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 16 of 19. PageID #: 218




       connections of the device, as required by the IEC-60601-1 industry standards

       incorporated in the HVAD Device PMA through the SSED and the FDA’s

       recognition of this industry standard as a good manufacturing practice. This

       condition of the HVAD Device was unreasonably and inherently dangerous to the

       Decedent’s health and safety which existed at the time the Products left the

       hands of these Defendants until it caused injury and harm to Plaintiff.

57.    The HVAD Device manufactured and/or distributed by these Defendants, their

       agents, servants and/or employees was defective in manufacture as described

       above such that when the HVAD Device left the hands and control of these

       Defendants, it deviated materially from the above industry performance

       standards, and/or differed from otherwise identical units manufactured to the

       same design formula and/or specifications. The unreasonably and inherently

       dangerous condition of the HVAD Device carried a foreseeable risk of harm i.e.,

       malfunctioning and/or catastrophic loss of power supply of these Defendants’

       aforementioned HVAD Devices associated with the design and/or formulation,

       exceeded its benefits. The HVAD Device was thus more dangerous than an

       ordinary and reasonably prudent consumer would expect when used in its

       reasonably foreseeable manner.

58.    As a direct and proximate result of the tortious conduct of all Defendants, their

       agents, servants and/or employees violated ORC §2307.72 through §2307.80.

59.    As a direct and proximate result of the defective condition of HVAD Device which

       was manufactured, designed, tested, modified, marketed and/or distributed by

       these Defendants, and the tortious conduct of these Defendants, Plaintiff

       sustained serious personal injuries, emotional distress, psychological injuries,
                                            16
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 17 of 19. PageID #: 219




       distress, economic losses, medical expenses, disability, expense, non-economic

       damages, economic losses, permanent and fatal injuries, conscious pain and

       suffering, along with mental anguish from the time of the negligence until present.

60.    That as a direct and proximate result of the joint, combined, and concurrent

       negligence, recklessness, willful and wanton conduct of the Defendants, their

       agents, servants and employees, the Decedent, Kyle J. Parrish died on November

       27, 2017. Kyle J. Parrish is survived by Brenda Parrish and other next of kin, all

       whom are beneficiaries of this action.

61.    The beneficiaries and next of kin of Kyle J. Parrish have suffered damages for the

       loss of services for the time that he was expected to live.

62.    The beneficiaries of Kyle J. Parrish have suffered damages for the loss of society

       over his life expectancy, including the loss of companionship, care, assistance,

       attention, advice, counsel, guidance, comfort, society, and consortium.

63.    The beneficiaries and next of kin of Kyle J. Parrish have suffered damages for the

       mental anguish caused by his death and his pain and suffering.

64.    The beneficiaries and next of kin of Kyle J. Parrish have suffered damages which

       are otherwise recoverable under O.R.C. 2125.02.

65.    That the Estate of Kyle J. Parrish has incurred reasonable funeral and burial

       expenses.

                         THIRD COUNT: PUNITIVE DAMAGES

66.    The above referenced acts of Defendants, their agents, servants and/or

       employees were willful and malicious, in that these Defendants’ conduct was

       carried on with a conscious, reckless and/or flagrant disregard for the safety and

       rights of the Plaintiff. The unconscionable conduct of these Defendants, their
                                             17
      Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 18 of 19. PageID #: 220




       agents, servants and/or employees thereby warrants assessment of exemplary

       and punitive damages.

67.    The conduct of these Defendants, their agents, servants and/or employees was

       flagrant, willful, wanton, malicious and reckless; and these Defendants’ conduct

       was carried on with the conscious and flagrant disregard of the risk of serious

       injury or damages to the consumer and/or patient; the risk of serious bodily

       injury, and therefore warrants punitive damages.

       WHEREFORE,       Plaintiff   prays    for   judgment   against   the   above-named

Defendants, agents, servants and/or employees jointly and severally, in an amount in

excess of Seventy-five Thousand Dollars ($75,000.00), together with interest, costs,

expenses, and any other relief that this Court deems proper and that justice requires.

                                            Respectfully submitted,

                                            PERANTINIDES & NOLAN CO., L.P.A.


                                            /s/ Matthew A. Mooney
                                            PAUL G. PERANTINIDES (0006618)
                                            MATTHEW A. MOONEY (0093332)
                                            Attorneys for Plaintiff
                                            300 Courtyard Square
                                            80 South Summit Street
                                            Akron, OH 44308-1736
                                            (330) 253-5454
                                            (330) 253-6524 Fax
                                            Email: paul@perantinides.com
                                                   mmooney@perantinides.com




                                              18
    Case: 1:19-cv-02995-JG Doc #: 20 Filed: 03/30/20 19 of 19. PageID #: 221




                                     JURY DEMAND

      Plaintiff herein hereby demands a trial by jury on all issues contained in Plaintiff’s

Complaint.


                                           /s/ Matthew A. Mooney
                                           PAUL G. PERANTINIDES (0006618)
                                           MATTHEW A. MOONEY (0093332)
                                           Attorneys for Plaintiff




PGP/MAM




                                             19
